IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


TODD JAMES HART,

              Appellant,

 v.                                                       Case No. 5D17-3438

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 14, 2018

Appeal from the Circuit Court
for Volusia County,
Matthew M. Foxman, Judge.

O. H. Eaton, Jr., and Lori D. Loftis, of Office
of Criminal Conflict & Civil Regional
Counsel, Casselberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       We affirm the revocation of Appellant’s probation. However, because the order of

revocation does not accurately reflect the trial court’s oral findings, we remand so that the

order can be corrected.
         An evidentiary hearing was held with regard to allegations that Appellant violated

his probation. At the conclusion of the hearing, the court found and orally announced that

Appellant violated his probation by failing to report to his officer, failing to complete

substance abuse treatment, drinking alcohol heavily, and committing home-invasion

robbery as well as resisting police without violence. The court found the violations to be

willful, material, and substantial.

         The court’s written order correctly stated that Appellant violated certain numbered

conditions of his probation that corresponded with failing to report to his probation officer

and failing to live without violating any law.       The written order also noted that the

revocation of Appellant’s probation was, in part, for his failure to notify his probation officer

of a change in residence or employment; however, the court made no such oral

pronouncement. Additionally, the written order failed to include the trial court’s oral

findings that Appellant violated his probation by drinking heavily and not completing his

substance abuse treatment. Where the oral pronouncement of revocation conflicts with

the written order, the oral pronouncement controls. Thompson v. State, 965 So. 2d 1250,

1251 (Fla. 1st DCA 2007) (citing Cockrell v. State, 823 So. 2d 322, 323 (Fla. 2d DCA

2002)). Accordingly, we affirm the revocation of Appellant’s probation and the resulting

sentence, but reverse for entry of a corrected order of revocation that accurately reflects

the oral findings of the trial court. See Desue v. State, 605 So. 2d 933, 935 (Fla. 1st DCA

1992).


         AFFIRMED AND REMANDED FOR ENTRY OF CORRECTED ORDER.


WALLIS, EDWARDS and EISNAUGLE, JJ., concur.




                                               2